          Case 4:18-cv-01885-HSG Document 599 Filed 01/18/19 Page 1 of 8




1    Michael P. Sandonato (admitted pro hac vice)    Robert S. Pickens (admitted pro hac vice)
     MSandonato@Venable.com                          RSPickens@Venable.com
2    John D. Carlin (admitted pro hac vice)          Sean M. McCarthy (admitted pro hac vice)
     JCarlin@Venable.com                             SMcCarthy@Venable.com
3    Natalie Lieber (admitted pro hac vice)          Jaime F. Cardenas-Navia (admitted pro hac vice)
     NDLieber@Venable.com                            JFCardenas-Navia@Venable.com
4    Christopher M. Gerson (admitted pro hac vice)   Joyce L. Nadipuram (admitted pro hac vice)
     CGerson@Venable.com                             JNadipuram@Venable.com
5    Jonathan M. Sharret (admitted pro hac vice)     Caitlyn N. Bingaman (admitted pro hac vice)
     JSharret@Venable.com                            CNBingaman@Venable.com
6    Daniel A. Apgar (admitted pro hac vice)
     DApgar@Venable.com
7
     VENABLE LLP
8    1290 Avenue of the Americas
     New York, New York 10104-3800
9    Tel: (212) 218-2100
     Fax: (212) 218-2200
10
     Chris Holland (SBN 164053)
11   cholland@hollandlawllp.com
     Lori L. Holland (SBN 202309)
12   lholland@hollandlawllp.com
13   HOLLAND LAW LLP
     220 Montgomery Street, Suite 800
14   San Francisco, CA 94104
     Tel: (415) 200-4980
15   Fax: (415) 200-4989
16   Attorneys for Plaintiffs
17
                                  UNITED STATES DISTRICT COURT
18
                                NORTHERN DISTRICT OF CALIFORNIA
19
                                         OAKLAND DIVISION
20
                                                           Case No. 4:18-cv-01885-HSG
21    IN RE KONINKLIJKE PHILIPS PATENT
      LITIGATION
22                                                         STIPULATION AND [PROPOSED]
                                                           ORDER REGARDING BRIEFING
23                                                         SCHEDULE FOR DEFENDANTS’
                                                           MOTION FOR LEAVE TO AMEND
24                                                         INVALIDITY CONTENTIONS
25

26
                                                     1
27    STIPULATION REGARDING BRIEFING SCHEDULE FOR DEFENDANTS’ MOTION FOR LEAVE TO
                             AMEND INVALIDITY CONTENTIONS
28                            CASE NUMBER 4:18-CV-01885-HSG
          Case 4:18-cv-01885-HSG Document 599 Filed 01/18/19 Page 2 of 8




1           Pursuant to Civil Local Rules 6-2 and 7-12, Plaintiffs Koninklijke Philips N.V. and U.S.
2    Philips Corp. (“Philips”) together with Defendants Acer Inc. and Acer America Corporation,
3    ASUSTek Computer, Inc. and ASUS Computer International, YiFang USA, Inc. d/b/a/ E-Fun, Inc.,
4    HTC Corporation, and Microsoft Corporation and Microsoft Mobile, Inc. (collectively,
5    “Defendants”), through counsel, hereby respectfully file this stipulated request to extend Philips’
6    opposition to Defendants’ Motion for Leave, currently due on January 18, 2019, and Defendants’
7    reply in support of their Motion for Leave, currently due on January 25, 2019:
8           WHEREAS, on January 4, 2019, Defendants filed a Motion for Leave to Amend Invalidity
9    Contentions (Dkt. No. 584) (“Motion for Leave”);
10          WHEREAS, pursuant to Civil Local Rule 7-3, Philips’ opposition to Defendants’ Motion for
11   Leave is currently due on January 18, 2019, and Defendants’ reply in support of their Motion for
12   Leave is currently due on January 25, 2019;
13          WHEREAS, in view of ongoing depositions and related discovery activity, Philips has
14   requested a one-week extension of time to January 25, 2019 for Philips to file its opposition to allow
15   Philips adequate time to fully and completely respond to the Motion for Leave;
16          WHEREAS, Defendants have consented to Philips’ requested extension;
17          WHEREAS, the parties have further agreed to extend the deadline for Defendants’ reply in
18   support of their Motion for Leave to February 8, 2019;
19          WHEREAS, the hearing regarding this motion is currently scheduled for April 11, 2019 at
20   2:00 p.m.;
21          WHEREAS, the extensions of time for Philips’ opposition and Defendants’ reply are not
22   expected to alter the date for the currently scheduled hearing;
23          WHEREAS, under Civ. L.R. 6-2(a)(3), the parties confirm that this requested extension of
24   the fact discovery deadline will not impact any other deadlines in these cases;
25          WHEREAS, under Civ. L.R. 6-2(a)(2), the parties report that the parties have made and the
26
                                                        2
27    STIPULATION REGARDING BRIEFING SCHEDULE FOR DEFENDANTS’ MOTION FOR LEAVE TO
                             AMEND INVALIDITY CONTENTIONS
28                            CASE NUMBER 4:18-CV-01885-HSG
          Case 4:18-cv-01885-HSG Document 599 Filed 01/18/19 Page 3 of 8




1    Court has approved five previous stipulations seeking to modify the schedule in these cases: (a-b)
2    two granting Philips’ unopposed requests for an additional week of time to file reply briefs
3    supporting its motion to partially consolidate these matters; (c) one granting Defendants’ unopposed
4    motion for a letter rogatory: (d) one granting Defendants’ request for discovery into documents
5    produced by Philips; and (e) one granting the parties’ joint request to extend fact discovery for the
6    depositions of certain individuals and entities Nos. 464, 465, 582, 593, 594;
7           WHEREAS, the parties also sought additional extensions of time from the District of
8    Delaware before transfer of these actions to this Court, but have not reported those here because they
9    do not believe Civ. L.R. 6-2(a)(2) calls for them;
10          NOW, THEREFORE, Philips and Defendants, through counsel, hereby stipulate to and
11   respectfully request that the Court extend Philips’ opposition to Defendants’ Motion for Leave to
12   January 25, 2019 and Defendants’ reply in support of their Motion for Leave to February 8, 2019.
13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                          3
27    STIPULATION REGARDING BRIEFING SCHEDULE FOR DEFENDANTS’ MOTION FOR LEAVE TO
                             AMEND INVALIDITY CONTENTIONS
28                            CASE NUMBER 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 599 Filed 01/18/19 Page 4 of 8




1    Dated: January 18, 2019
                                            Respectfully submitted,
2

3    Chris Holland (SBN 164053)                /s/ Michael Sandonato
     Lori L. Holland (SBN 202309)           Michael Sandonato (admitted pro hac vice)
4    HOLLAND LAW LLP                        John Carlin (admitted pro hac vice)
     220 Montgomery Street, Suite 800       Christopher Gerson (admitted pro hac vice)
5    San Francisco, CA 94104                Natalie Lieber (admitted pro hac vice)
     Telephone: (415) 200-4980              Jonathan M. Sharret (admitted pro hac vice)
6    Fax: (415) 200-4989                    Daniel Apgar (admitted pro hac vice)
     cholland@hollandlawllp.com             Jaime Cardenas-Navia (admitted pro hac vice)
7    lholland@hollandlawllp.com             Sean M. McCarthy (admitted pro hac vice)
                                            Robert Pickens (admitted pro hac vice)
8                                           Joyce Nadipuram (admitted pro hac vice)
                                            Caitlyn Bingaman (admitted pro hac vice)
9
                                            VENABLE LLP
10                                          1290 Avenue of the Americas
                                            New York, New York, 10104
11                                          +1 (212) 218-2100
                                            +1 (212) 218-2200 facsimile
12                                          philipsprosecutionbar@venable.com
13                                          Attorneys for Plaintiffs Koninklijke Philips
14
                                            N.V. and U.S. Philips Corporation

15

16

17

18

19

20

21

22

23

24

25

26
                                           4
27    STIPULATION REGARDING BRIEFING SCHEDULE FOR DEFENDANTS’ MOTION FOR LEAVE TO
                             AMEND INVALIDITY CONTENTIONS
28                            CASE NUMBER 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 599 Filed 01/18/19 Page 5 of 8




1

2    Kevin Hardy (pro hac vice pending)                  Matthew S. Warren (Cal. Bar No. 230565)
     Aaron Maurer (pro hac vice pending)                 Patrick M. Shields (Cal. Bar No. 204739)
3    David Krinsky (pro hac vice pending)                Erika H. Warren (Cal. Bar No. 230565)
     Christopher Geyer (Cal. Bar No. 288527)             Amy M. Bailey (Cal. Bar No. 313151)
4
     Christopher A. Suarez (pro hac vice pending)        WARREN LEX LLP
5    Kyle Thomason (pro hac vice pending)                2261 Market Street, No. 606
     WILLIAMS & CONNOLLY LLP                             San Francisco, California, 94110
6    725 Twelfth Street, N.W.                            +1 (415) 895-2940
     Washington, District of Columbia, 20005             +1 (415) 895-2964 facsimile
7    +1 (202) 434-5000                                   18-1885@cases.warrenlex.com
8
     +1 (202) 434-5029 facsimile                         18-1886@cases.warrenlex.com
     viceroy@wc.com
9
     Attorneys for Defendants Acer, Inc., Acer America Corporation, ASUSTeK Computer Inc. and
10   ASUS Computer International
11
                                                         Michael J. Newton (SBN 156225)
12   Kai Tseng (Cal. Bar No. 193756)                     Sang (Michael) Lee (pro hac vice)
     Hsiang (“James”) H. Lin (Cal. Bar No. 241472)       ALSTON & BIRD LLP
13   Craig Kaufman (Cal. Bar No. 159458)                 2828 North Harwood Street, Suite 1800
     TECHKNOWLEDGE LAW GROUP LLP                         Dallas, Texas, 75201
14
     100 Marine Parkway, Suite 200                       +1 (214) 922-3400
15   Redwood Shores, California, 94065                   +1 (214) 922-3899 facsimile
     +1 (650) 517-5200                                   asus-philips@alston.com
16   +1 (650) 226-3133 facsimile
     acer.philips-tklgall@tklg-llp.com                   Attorneys for Defendants ASUSTeK
17                                                       Computer Inc. and ASUS Computer
18
     Attorneys for Defendants Acer, Inc. and             International
     Acer America Corporation
19

20

21

22

23

24

25

26
                                                     5
27    STIPULATION REGARDING BRIEFING SCHEDULE FOR DEFENDANTS’ MOTION FOR LEAVE TO
                             AMEND INVALIDITY CONTENTIONS
28                            CASE NUMBER 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 599 Filed 01/18/19 Page 6 of 8




       /s/ John Schnurer
1
     John Schnurer (Cal. Bar No. 185725)
2    Kevin Patariu (Cal. Bar No. 256755)
     Ryan Hawkins (Cal. Bar No. 256146)
3    Louise Lu (Cal. Bar No. 256146)
     Vinay Sathe (Cal. Bar No. 256146)
4
     PERKINS COIE LLP
5    11988 El Camino Real, Suite 350
     San Diego, California, 92130
6    +1 (858) 720-5700
     +1 (858) 720-5799 facsimile
7    htc-philipsperkinsservice@perkinscoie.com
8
     Ryan McBrayer (pro hac vice to be filed)
9    Jonathan Putman (pro hac vice to be filed)
     Antoine McNamara (Cal. Bar No. 261980)
10   Stevan Stark (pro hac vice to be filed)
     PERKINS COIE LLP
11
     1201 Third Avenue, Suite 4900
12   Seattle, Washington, 98101
     +1 (206) 359-8000
13   +1 (206) 359-9000 facsimile
     htc-philipsperkinsservice@perkinscoie.com
14

15   Attorneys for Defendants HTC Corp. and HTC America, Inc.

16    /s/ Patrick J. McKeever
     Judith Jennison (Cal. Bar No. 165929)
17   Christina McCullough (Cal. Bar No. 245944)
18
     PERKINS COIE LLP
     1201 Third Avenue, Suite 4900
19   Seattle, Washington, 98101
     +1 (206) 359-8000
20   +1 (206) 359-9000 facsimile
     msft-philipsteam@perkinscoie.com
21
     Sarah Stahnke (Cal. Bar No. 264838)
22   Patrick J. McKeever (Cal. Bar No. 268763)
     PERKINS COIE LLP
23   11988 El Camino Real, Suite 350
     San Diego, California, 92130
24
     +1 (858) 720-5700
25   +1 (858) 720-5799 facsimile
     msft-philipsteam@perkinscoie.com
26
                                                  6
27    STIPULATION REGARDING BRIEFING SCHEDULE FOR DEFENDANTS’ MOTION FOR LEAVE TO
                             AMEND INVALIDITY CONTENTIONS
28                            CASE NUMBER 4:18-CV-01885-HSG
          Case 4:18-cv-01885-HSG Document 599 Filed 01/18/19 Page 7 of 8




1
     Chad Campbell (Cal. Bar No. 258723)
2    PERKINS COIE LLP
     2901 North Central Avenue, Suite 2000
3    Phoenix, Arizona, 85012
     +1 (602) 351-8000
4
     +1 (602) 648-7000 facsimile
5    msft-philipsteam@perkinscoie.com

6    Attorneys for Intervenor-Plaintiff/Counterclaim Defendants
     Microsoft Corporation and Microsoft Mobile, Inc.
7

8     /s/ Lucian C. Chen
     Lucian C. Chen (pro hac vice)
9
     Wing K. Chiu (pro hac vice)
10   Lucian C. Chen, Esq. PLLC
     One Grand Central Place
11   60 East 42nd Street, Suite 4600
     New York, New York, 10165
12   lucianchen@lcclegal.com
     wingchiu@lcclegal.com
13

14   Michael Song (Cal. Bar No. 243675)
     LTL ATTORNEYS LLP
15   300 South Grand Ave. 14th Floor
     Los Angeles, California, 90071
16   +1 (213) 612-8900
     +1 (213) 612-3773 facsimile
17
     michael.song@ltlattorneys.com
18   Attorneys for YiFang USA, Inc. D/B/A EFun, Inc.
19

20                                      CIVIL L.R. 5-1(i) ATTESTATION

21          I, Chris Holland, hereby attest that I have been authorized by counsel for the parties listed
22   above to execute this document on their behalf.
23

24          Dated: January 18, 2019                         /s/ Chris Holland
                                                            Chris Holland
25

26
                                                        7
27    STIPULATION REGARDING BRIEFING SCHEDULE FOR DEFENDANTS’ MOTION FOR LEAVE TO
                             AMEND INVALIDITY CONTENTIONS
28                            CASE NUMBER 4:18-CV-01885-HSG
        Case 4:18-cv-01885-HSG Document 599 Filed 01/18/19 Page 8 of 8




                                 [PROPOSED] ORDER
1

2    PURSUANT TO STIPULATION, IT IS SO ORDERED.

3

4
     DATED: _________            ____________________________________
5                                      Hon. Haywood S. Gilliam, Jr.
                                       United States District Judge
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                           8
27    STIPULATION REGARDING BRIEFING SCHEDULE FOR DEFENDANTS’ MOTION FOR LEAVE TO
                             AMEND INVALIDITY CONTENTIONS
28                            CASE NUMBER 4:18-CV-01885-HSG
